Citation Nr: 0947676	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical services provided by University Community Hospital of 
Tampa, Florida, from October 24, 2006 to November 24, 2006, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act (Millennium Bill Act). 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to June 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Medical Center in Tampa, Florida, that 
denied entitlement to payment or reimbursement for 
unauthorized medical services provided by University 
Community Hospital of Tampa, Florida, from October 24, 2006 
to November 24, 2006, pursuant to the Millennium Bill Act.

In March 2008, the Board remanded several claims to the 
Appeals Management Center (AMC), in Washington, D.C. for 
additional development, i.e., entitlement to an initial 
rating in excess of 10 percent for service-connected diabetes 
mellitus (DM) with erectile dysfunction and onychomycosis, 
for the period from March 30, 1990 to October 6, 1996; 
entitlement to an initial rating in excess of 20 percent for 
service-connected DM with erectile dysfunction and 
onychomycosis, from January 1, 1997; entitlement to an 
initial rating in excess of 30 percent for service-connected 
post-traumatic stress disorder (PTSD), exclusive of temporary 
total hospitalization ratings; entitlement to an initial 
rating in excess of 20 percent for service-connected 
cataracts; entitlement to a separate disability rating for 
onychomycosis, not considered part of service-connected DM; 
entitlement to service connection for a lumbar spine 
disability; and entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities (TDIU).  These claims are still undergoing 
development at the AMC and have not yet been returned to the 
Board.

The Board also notes that the Veteran has perfected an appeal 
of a July 2007 rating decision that denied service connection 
for severe hemorrhage of the left cerebral ganglia as 
secondary to service-connected diabetes mellitus.  However, 
this claim has not yet been certified to the Board.  This 
matter is referred to the RO for appropriate action.

In August 2003, the Veteran submitted a claim for service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  This matter is referred to the RO for 
appropriate action.

In August 2009, the Veteran and his spouse testified at a 
Board video-conference hearing held before the undersigned at 
the St. Petersburg, Florida, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, University Community Hospital (UHC) of Tampa, 
Florida, submitted a claim for entitlement to payment or 
reimbursement for unauthorized medical services provided from 
October 24, 2006 to November 24, 2006, pursuant to the 
Millennium Bill Act.  See 38 C.F.R. § 17.1004(a).  This claim 
was denied in November 2007, and UHC was notified of that 
decision.  A timely notice of disagreement was received.  
Both UHC and the Veteran were sent a statement of the case in 
October 2007.  UHC submitted a substantive appeal in November 
2007 and requested a hearing before the Board at the RO.  UHC 
reiterated its request for a hearing in February 2008.  
However, in July 2009 the RO notified only the Veteran of a 
hearing scheduled before the Board on August 11, 2009.  The 
Veteran appeared at the hearing and offered testimony.  
Unfortunately, because the appellant (University Community 
Hospital) was not notified of the hearing, a remand is 
required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant, i.e., University 
Community Hospital of Tampa, Florida, for 
a hearing before a Veterans Law Judge at 
the RO, in accordance with applicable law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

